DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/06/2022 has been entered. Claims 26, 35, 39, 45, 46, and 50 have been amended. Therefore, claims 26-37 and 39-50 are currently pending for the examination.

           Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 2-7, filed on 04/06/2022, with respect to claims 26-37 and 39-50  have been fully considered and persuasive. The rejections under 35 U.S.C. 112 (a) and 103 of claims 26-37 and 39-50 have been withdrawn.
Applicant’s representative requested to initiate the interview prior to filing the response after final office action. Both parties discussed the allowable subject matter related to proposed amendment regarding compact prosecution (Applicant initiated interview summary dated 03/09/2022).
Applicants have amended each of independent claims 26, 39 and 46 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 26-37 and 39-50 are allowable.

Allowable Subject Matter
4.	In the Request for Continued Examination application filed on 04/06/2022, claims 26-37 and 39-50 (renumbered as claims 1-24) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“secondary cell group (SCG) configuration includes at least one packet data convergence protocols (PDCP) container comprising a packet data convergence protocol (PDCP) configuration for a split bearer to communicatively couple to both the MN and a secondary node (SN) in the SCG, wherein the PDCP configuration includes an independent split bearer key or an indication of which security key to use for the split bearer, either an MN key or an SN key” in combination with other claim limitations as specified in claims 26, 39 and 46.
Note that the first closest prior art, VAN DER VELDE et al. (US 2017/0222876 A1), hereinafter “Van”  teaches: receiving a radio resource control (RRC) message (paragraphs [0210], [0242], [0246], RRCConnectionReconfiguration message) from a master node (MN) (paragraphs [0210], [0242], [0246], Master Cell Group (MCG) is the group of serving cells providing radio resources associated with the MeNB), wherein the RRC message comprises an RRC message that includes a master cell group radio bearer (RB) configuration (paragraphs [0210], [0242], [0246], providing radio resources associated with the MeNB), wherein the MCG RB configuration (paragraphs [0210], [0242], [0246], first part that is set by MeNB and a second part represented by field scg-ConfigurationPart2) encapsulates a first container comprising a secondary cell croup (SCG) configuration (paragraphs [0210], [0242], [0246], IE SCG-Configuration in a container (e.g. in an octet string) over the Uu interface towards the UE (i.e. in the in a RRCConnectionReconfiguration message)) and wherein the SCG configuration includes at least one packet data convergence protocols (PDCP) container (paragraphs [0210], [0242], [0246], reset/release MAC, to re-establish/release RLC and to re-establish PDCP).
Note that the second closest prior art, HONG et al. (US 2019/0159274 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. KR 10-2016-0083272 filed on 07/01/2016), hereinafter “Hong” teaches: at least one packet data convergence protocols (PDCP) container (Fig. 5, paragraphs [0122], [0123], [0160] [0202], NRC RRC IEs as a transparent container) comprising a packet data convergence protocol (PDCP) configuration (paragraph [0160], a PDCP or L2 entity on NR applies the integrity protection algorithm, ciphering algorithm, NR-KRRont, and NR-KRRcenc) for a split bearer (Fig. 5, paragraphs [0122], [0123], [0160] [0202], split signaling radio bearer at a packet data convergence protocol (PDCP) entity) to communicatively couple to both the MN and a secondary node (SN) in the SCG (Fig. 5, paragraphs [0122], [0123], [0160] [0202], LTE BS and NR BS described as NR-splitSRB1) and, configure, based on the RRC message (Fig. 5, paragraphs [0092], [0093], [0097] [0160], RRC message including information for setting a data transmission path of a split signaling radio bearer), at least one component layer stack (Fig. 5, paragraphs [0092], [0093], [0097] [0160], configuration such that a lower layer (a PDCP or L2 entity on NR)) to enable communication with the MN in the MCG and the SN in the SCG (Fig. 5, paragraphs [0092], [0093], [0097] [0160], split signaling radio bearer connected to two cells or cell groups), where data to or from the UE is split and communicated to or from the UE via either the MN or the SN (Fig. 5, paragraphs [0092], [0093], [0097] [0160], PDCP entity of the master BS or the PDCP entity of the secondary BS).
Note that the third closest prior art, Yamada et al. (US 2015/0215965 A1), hereinafter “Yamada”  teaches: based on the at least one of the RB configuration for the MCG, the RB configuration for the SCG, or the PDCP configuration of the RRC message (Fig. 12, paragraphs [0204], [0207], [0208], configuration of RRC connection reconfiguration procedure), at least one component of a layer stack to enable communication with the MN in the MCG (Fig. 12, paragraphs [0204], [0207], [0208], DRB1-1275a inside MCG-1255) and a secondary node (SN) in the SCG (Fig. 12, paragraphs [0204], [0207], [0208], DRB2-1275b inside SCG-1257), where data to or from the UE can be split and communicated to or from the UE via either the first MN or the SN (Fig. 12, paragraphs [0204], [0207], [0208], split plane architecture of UE side-1271).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•  Sitaram et al. (US 10,681,598 B1) entitled: "WIRELESS COMMUNICATIONS WITH DYNAMIC DATA SPLITTING BETWEEN FIFTH GENERATION NEW RADIO (5GNR) AND LONG TERM EVOLUTION (LTE)"
• Wang et al. (US 10,834,772 B2) entitled: "METHOD AND APPARATUS FOR ESTABLISHING DUAL-CONNECTIVITY TO TRANSMIT DATA IN NEW RADIO COMMUNICATION ARCHITECTURE"
• Sharma et al. (US 10,834,771 B2) entitled: "TELECOMMUNICATIONS APPARATUS AND METHODS FOR HANDLING SPLIT RADIO BEARERS"
• HORN et al. (US 2016/0057687 A1) entitled: "INTER/INTRA RADIO ACCESS TECHNOLOGY MOBILITY AND USER-PLANE SPLIT MEASUREMENT CONFIGURATION"
• CHANG et al. (US 2017/0332354 A1) entitled: "COMMUNICATION METHOD, NETWORK DEVICE, USER EQUIPMENT, AND COMMUNICATIONS SYSTEM"
• Ingale et al. (US 2018/0367990 A1) entitled: "DUAL CONNECTIVITY MODE OF OPERATION OF A USER EQUIPMENT IN A WIRELESS COMMUNICATION NETWORK"
• JANG et al. (US 2018/0227805 A1) entitled: "METHOD AND APPARATUS FOR TRANSMITTING DATA IN A MOBILE COMMUNICATION SYSTEM"
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414